Memorandum: Papers before County Court show that petitioner’s attorney erroneously informed him before entering a plea of guilty that his prior conviction would not render him a felony offender because he had received a suspended sentence thereon, and also indicate that the sentencing judge was made aware of such erroneous advice and failed to afford petitioner an opportunity to withdraw his plea before sentencing him as a second felony offender. A hearing should be had at which evidence may be adduced which might warrant application of the rule stated in People v. Serrano (15 N Y 2d 304). (Appeal from order of Erie County Court, denying, without a hearing, motion to vacate a judgment of conviction for attempted violation of subdivision 1 of section 1751 of the Penal Law.) Present — Bastow, J. P., Goldman, Henry, Del Veechio and Marsh, JJ.